Title: Account with Dinsmore and Neilson, 4 December 1812 (Abstract)
From: Dinsmore, James
To: 


4 December 1812. Lists charges for work done since September 1812, including the purchase of venetian blinds, “side lights,” a door, shutters, bolts, and nails. Also lists charges for four days’ labor by Neilson and a “Boy” and another day’s labor by Neilson for putting in a window frame. The total cost was £21 13s., which Dinsmore added to a bill rendered in September for £1,247 5s., making a total of £1,268 18s. Against this sum Dinsmore set credit for other bills paid by JM for cash charges, a walnut plank, sheet iron, and various orders on James Leitch for a total of $3,874.50 or £1,162 7s., leaving a balance due of $355.16 or £106 11s.
